In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-1554
HARRY RODRIGUEZ,
                                                  Plaintiff-Appellant,
                                  v.

KENNETH R. BRILEY, et al.,
                                               Defendants-Appellees.

                          ____________
           Appeal from the United States District Court for
          the Northern District of Illinois, Eastern Division.
               No. 01 C 5775—Amy J. St. Eve, Judge.
                          ____________
   SUBMITTED MARCH 21, 2005—DECIDED APRIL 14, 2005
                   ____________



  Before BAUER, POSNER, and EVANS, Circuit Judges.
  POSNER, Circuit Judge. Rodriguez, an Illinois state pris-
oner, appeals from the grant of summary judgment to
prison officials whom he had sued under 42 U.S.C. § 1983,
claiming that they had inflicted cruel and unusual punish-
ment on him by denying him showers and withholding
meals from him. The prison has a rule, the validity of which
is not challenged, that when they are outside their cells
prisoners must store certain of their belongings in a storage
box in the cell; the purpose is to enhance fire safety, facili-
2                                                 No. 04-1554

tate searches of the cell, and in other ways as well promote
safety and security. Unless a prisoner complies with the
rule, he is forbidden to leave his cell, which means he can’t
take a shower, or even have a meal, because for the class of
prisoners to which Rodriguez belongs meals are served only
in the prison cafeteria and not in the inmates’ cells. Rodri-
guez repeatedly refused to comply with the rule and as a
result in an 18-month period missed 75 showers and
between 300 and 350 meals, with various consequences that
included a rash, fatigue, and a loss of 90 pounds. (Not that
he needed those 90 pounds, since, before he started skip-
ping meals, he weighed between 250 and 300 pounds and
he is only 5 feet 8 inches tall.)
    All other objections to this suit to one side (see, e.g.,
Davenport v. DeRobertis, 844 F.2d 1310, 1316 (7th Cir. 1988),
on the significance, or rather lack of significance, of limiting
the right to take a shower), we think that deliberate non-
compliance with a valid rule does not convert the con-
sequences that flow automatically from that noncompliance
into punishment. Rodriguez punished himself. It is not as if
the sanction for violating the storage-box rule were to starve
the violator or even force him to skip his next meal. Com-
pare Cooper v. Sheriff, 929 F.2d 1078, 1083 (5th Cir. 1991) (per
curiam). As soon as Rodriguez puts his belongings in the
storage box, he can leave his cell and go to the cafeteria. So
he was not punished, and so we need not decide whether,
or how many, skipped meals constitute a cruel and unusual
punishment for violation of a valid prison regulation. Rather,
by failing to comply with a reasonable condition on being
allowed to leave his cell, and as a result missing out on
meals, Rodriguez punished himself.
  Suppose he’d announced that he would skip dinner every
day unless he were served champagne and caviar at least
once a month. He, not the prison, would be the author of his
being denied dinner. A prisoner cannot force the prison to
No. 04-1554                                                    3

change its rules by going on a hunger strike and blaming
the prison for his resulting loss of weight. Talib v. Gilley, 138
F.3d 211 (5th Cir. 1998). He cannot, in short, be permitted to
engineer an Eighth Amendment violation. Pearson v. Ramos,
237 F.3d 881, 886 (7th Cir. 2001). The analogy is to civil
contempt. A person who is imprisoned for refusing to sign
a deed that he is legally obligated to sign, but who can get
out of prison just by signing it, cannot complain that he is
being punished. E.g., In re Grand Jury Proceedings, 280 F.3d
1103, 1107-08 (7th Cir. 2002); Cox v. Zale Delaware, Inc., 239
F.3d 910, 916 (7th Cir. 2001). It is the same here. As pointed
out in Ort v. White, 813 F.2d 318, 324-25 (11th Cir. 1987),
there is a critical “distinction, for purposes of applying the
eighth amendment in the context of prison discipline,
between punishment after the fact and immediate coercive
measures necessary to restore order or security.”
  At some point, refusal to eat might turn suicidal and then
the prison would have to intervene. E.g., Matos ex rel. Matos
v. O’Sullivan, 335 F.3d 553, 557 (7th Cir. 2003). Likewise if
noncompliance with the rule were a product of insanity.
Both situations are illustrated by Sanville v. McCaughtry, 266
F.3d 724, 729-34 (7th Cir. 2001). Neither is present here.
                                                     AFFIRMED.

A true Copy:
        Teste:
                            _____________________________
                             Clerk of the United States Court of
                               Appeals for the Seventh Circuit




                     USCA-02-C-0072—4-14-05